Case 5:19-cv-02245-AB-PVC Document 14 Filed 07/29/20 Page 1 of 2 Page ID #:130



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MANBIR SINGH,                                 Case No. EDCV 19-2245 AB (PVC)
 12                       Petitioner,
                                                    ORDER ACCEPTING FINDINGS,
 13         v.                                      CONCLUSIONS AND
                                                    RECOMMENDATIONS OF UNITED
 14   THOMAS GILES, Acting Field Office             STATES MAGISTRATE JUDGE
      Director, Immigration and Customs
 15   Enforcement, et al.,
 16                       Respondents.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
 19   and files herein, and the Report and Recommendation of the United States Magistrate
 20   Judge. The time for filing Objections to the Report and Recommendation has passed and
 21   no Objections have been received. Accordingly, the Court accepts and adopts the
 22   findings, conclusions and recommendations of the Magistrate Judge.
 23
 24         IT IS ORDERED that Judgment shall be entered dismissing this action without
 25   prejudice.
 26   \\
 27   \\
 28   \\
Case 5:19-cv-02245-AB-PVC Document 14 Filed 07/29/20 Page 2 of 2 Page ID #:131



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
  2   Judgment herein on counsel for Petitioner and counsel for Respondents.
  3
  4         LET JUDGMENT BE ENTERED ACCORDINGLY.
  5
  6   DATED: July 29, 2020
  7
  8
                                                  ANDRÉ BIROTTE JR.
  9                                               UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 2
